tcmemo_2006_71 united_states tax_court stephen daryl royal petitioner v commissioner of internal revenue respondent docket no 5447-05l filed date stephen daryl royal pro_se bradley c plovan for respondent memorandum opinion chiechi judge petitioner filed the petition in this case in response to a notice_of_determination concerning collection action s under section and or notice of determina- tion 1all section references are to the internal_revenue_code in effect at all relevant times we must decide whether respondent abused respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s taxable years and we hold that respondent did not abuse respondent’s discretion background virtually all of the facts have been stipulated by the parties and are so found at the time petitioner who retired as an employee of the u s government in filed the petition in this case his legal residence was in baltimore city maryland on various dates respondent assessed petitioner’s federal_income_tax tax as well as any additions to tax and interest as provided by law for each of his taxable years and we shall refer to those assessed amounts as well as any interest as provided by law accrued after the respective assessment dates as petitioner’s unpaid liabilities for and after respondent made the assessments for petitioner’s taxable_year respondent abated certain as- sessed amounts of petitioner’s tax additions to tax and inter- est as provided by law for that year thereafter on different dates in and respondent applied as credits to the remaining unpaid liability for certain overpayments from certain other taxable years of petitioner thereafter on date respondent debited petitioner’s account for his taxable_year in the amount of dollar_figure for fees and collection costs on date respondent credited petitioner’s account for that year in the amount of dollar_figure to reflect a payment that petitioner made on date respondent issued to petitioner respective notices of balance due with respect to petitioner’s unpaid liabilities for and as required by sec_6303 on or about date respondent prepared and filed a notice_of_federal_tax_lien with respect to petitioner’s unpaid liabilities for and on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing notice of lien with respect to petitioner’s unpaid liabilities for and on date in response to the notice of lien petitioner filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office respondent’s appeals officer appeals officer held a hearing with petitioner petitioner claimed inter alia that he had no assets with which to pay petitioner’s unpaid liabilities for and and that he had made certain payments against certain of those unpaid liabilities but that respondent did not properly credit such payments on date the appeals_office issued to peti- tioner a notice_of_determination the notice_of_determination stated in pertinent part the determination of appeals is that the filing of the notice_of_federal_tax_lien was appropriate and is sustained an attachment to the notice_of_determination stated in pertinent part summary and recommendation the filing of the notice_of_federal_tax_lien was appro- priate and is sustained for all of the periods listed above and discussion and analysis verification of legal and procedural requirements the basic requirements before the irs may file a notice_of_federal_tax_lien include providing the taxpayer with a notice that the tax is due and the taxpayer’s ne- glect or refusal to pay the irs must notify the taxpayer of their right to a hearing before appeals after filing the notice of tax_lien with the best information available the requirements of various applicable law and administrative procedures have been met the taxpayer was provided an opportunity to present any relevant issues regarding the unpaid tax and proposed collection action the settlement officer named above has had no prior involvement with respect to these liabilities related issues presented by the taxpayer a telephonic hearing was held on date you were advised that the decision to file a notice_of_federal_tax_lien is not based solely on your available assets or your ability to pay based on the amount of your tax_liability and your refusal or neglect to pay the filing of the notice of federal tax was appropriate in your case during your conference you stated that payments have been made that have not been correctly credited to your account you were to provide proof of payment for appeals to review by date to date you have not provided any information on possible missing payments for appeals to review without verification of payment appeals cannot make the determination that your account has been satisfied and release the notice_of_federal_tax_lien the assessed balances due as listed on the notice_of_federal_tax_lien were correct according to irs records at the time of lien filing the notice of lien cannot be released until your tax_liability is paid in full balancing efficient tax collection with intrusiveness sec_6320 requires that the appeals officer balance the need for efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary i find that the filing of a notice_of_federal_tax_lien is not unnecessarily intrusive because an assessment was made you were notified of the assessment and there was refusal or neglect to pay the notice_of_federal_tax_lien is necessary for the efficient collection of the tax_liability discussion at trial petitioner informed the court that the only basis on which he is contesting the federal_tax_lien filed by respon- dent with respect to the unpaid liabilities for and is that he does not have the ability to pay those liabilities 2at trial petitioner did not claim that he made payments toward the unpaid liabilities for and that respondent did not properly credit we conclude that petitioner has abandoned that claim we note that although the court gave petitioner the opportunity to file a brief in this case he continued where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 petitioner’s position is based solely on his alleged inabil- ity to pay the unpaid liabilities for and however the record does not indicate that petitioner proposed any collection alternatives to the appeals officer nor does petitioner propose any such alternatives to the court based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s taxable_year sec_2 continued failed to do so we thus address only the argument that peti- tioner advanced at the trial in this case 3at trial petitioner acknowledged that he did not submit an offer_in_compromise to the appeals officer according to petitioner i didn’t submit an offer_in_compromise to the appeals officer nor did i submit a proposal to pay based on my financial situation which i explained to him was pretty much hardship i am again still on limited income i don’t see where i have the extra money to make a payment plan if i set up a payment plan i will more than likely go into default and to reflect the foregoing decision will be entered for respondent 4the notice_of_federal_tax_lien that respondent prepared and filed showed an unpaid liability of dollar_figure for petitioner’s taxable_year that notice was prepared on date before respondent debited petitioner’s account for for fees and collection costs of dollar_figure and credited that account for the dollar_figure payment that petitioner made on date as of date petitioner’s account for his taxable_year showed that he had an unpaid liability of dollar_figure that liabil- ity as well as any interest as provided by law is the correct amount of petitioner’s unpaid liability for
